          Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 1 of 7




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF DEBRA DANIELS
 8                Plaintiff,
 9         v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                  Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   DECLARATION OF DEBRA DANIELS                      BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR                1               One Convention Place, Suite 1400
                                                                   701 Pike Street
                                                              Seattle, WA 98101-3927
     LEGAL02/40505913v18
           Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 2 of 7




 1   I, Debra Daniels, have personal knowledge of the information below and declare as follows:
 2          1.       I am an independent contractor agent for State Farm Mutual Automobile Insurance
 3   Company (“State Farm”), the parent of State Farm Life Insurance Company (“State Farm Life”) in
 4   Washington.
 5          2.       I am not an employee of State Farm.
 6          3.       As an independent contractor agent for State Farm, I provide information to potential
 7   policyholders on the many products State Farm offers that help people manage the risks of everyday
 8   life and recover from the unexpected so that potential policyholders can select the produ cts of their
 9   choice. I provide information about insurance, the risks that make it necessary, how to protect
10   individuals and their property from those risks, and how to help individuals achieve important goals
11   for themselves and their families.
12          4.       I am licensed to market, solicit, and service insurance in Washington. I have been an
13   independent contractor agent for State Farm since 1992.
14          5.       I graduated from Tacoma Community College.
15          6.       My office is located in Lacey, Washington. Most of the policyholders I service are from
16   Lacey. Lacey is just outside of the state of Washington’s capital, Olympia. As a result, Lacey has many
17   government workers and military service members.
18          7.       I understand that this lawsuit involves claims against State Farm Life relating to the
19   universal life insurance policy issued on Form 94030, which was sold in Washington between 1994
20   and 2004 (“the Policy” or “Universal Life”).
21          8.       In my nearly 30-year career as an independent contractor agent for State Farm, I have
22   marketed insurance policies to thousands of people. I have had numerous conversations with potential
23   policyholders about State Farm Life’s Universal Life policies, how those policies work and what their
24   benefits are.
25
26
27
28    DECLARATION OF DEBRA DANIELS                                   BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         2                   One Convention Place, Suite 1400
                                                                                 701 Pike Street
                                                                            Seattle, WA 98101-3927
     LEGAL02/40505913v18
           Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 3 of 7




 1           9.      I have received training from State Farm on State Farm Life’s life insurance products,
 2   including Universal Life insurance. I was trained on what the products are and their benefits to
 3   potential policyholders. I was also given guidance on ways to have discussions a bout the products
 4   with potential policyholders that was guided by a policyholder’s particular needs and motivations in
 5   looking for life insurance, but there was no required script on what to say or how to say it. The way I
 6   interacted with potential policyholders was left up to me as an independent contractor agent.
 7           10.     I personally owned a State Farm Life Universal Life policy. I bought it in 1992 in
 8   Washington because I loved the policy’s flexibility, the opportunity to vary the amount of premiums
 9   I paid, the ability to increase my death benefit as I could afford it, and the opportunity to lower my
10   death benefit after I retired.
11           11.     I converted that Universal Life policy into a variable life insurance policy because I
12   wanted to be able to take advantage of the market.
13           12.     When marketing life insurance during the time that the Policy was being sold in
14   Washington, most of my appointments were pre-planned. Before the appointment, I would get as much
15   information on the potential policyholder as possible. I would prepare presentations for both term
16   policies and permanent policies (permanent being either Universal Life or whole life). I would then
17   study the presentations before I presented them to the insureds. If I had questions about different parts
18   of the policies that I was presenting, I would call State Farm Life for answers. I made sure to know
19   each part of every policy that I marketed, including the monthly expense charge, the monthly charges
20   for any riders, the cost of insurance deduction, and required premiums.
21           13.     I always used illustrations during the relevant time period when marketing a Universal
22   Life policy. That is because the illustration helps potential policyholders to see for each year what
23   their account value, cash surrender value, and death benefits may be when certain inputs are made for
24   the initial death benefit, the death benefit option, premium payment, and rate class. I found out a
25   potential policyholder’s age, sex, and whether they smoked to create an individualized illustration for
26
27
28    DECLARATION OF DEBRA DANIELS                                    BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                        3                     One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
     LEGAL02/40505913v18
           Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 4 of 7




 1   our initial meeting. I would explain to potential policyholders that because each potential policyholder
 2   has to go through underwriting, where State Farm Life evaluates the health and risk characteristics of
 3   the insured before assigning a rate class, the individualized illustration I prepared for the initial meeting
 4   could be subject to change. This was because, depending upon the results of underwriting, the rate
 5   class for the potential policyholder could turn out to be different from what I used in preparing the
 6   initial individualized illustration.
 7           14.     Throughout my entire career, including during the relevant time period, it has been my
 8   practice to use a needs-based approach with individuals, which means providing information so that
 9   an individual can decide what the right type and amount of insurance is for that individual. In order to
10   provide information to the individual so they could determine the right amount of insurance for his or
11   her policy, I would look with the potential policyholder at their debts and other financial obligations.
12   We would look at the person’s loan debt, mortgage balance, credit card debt, replacement income, and
13   children’s expenses. Everything was based upon the unique needs of that individual potential
14   policyholder.
15           15.     During the relevant time, if a potential policyholder asked about a Universal Life
16   policy, I would explain how it was different from a whole life policy. While every potential
17   policyholder meeting was different, it was my custom and practice to emphasize the flexibility in
18   premium payments and death benefits. But I would also explain that the policyholder has to keep an
19   eye on these policies because they are interest sensitive. If the policyholder could handle the flexibility,
20   then Universal Life is a good option.
21           16.     I also had different discussions during the relevant time period with each potential
22   policyholder on the monthly deductions. The monthly deductions included the cost of insurance, the
23   monthly charges for any riders, and the monthly expense charge. I would explain that the monthly
24   deductions were taken as withdrawals each month from the account value. I made sure potential
25
26
27
28    DECLARATION OF DEBRA DANIELS                                      BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                          4                      One Convention Place, Suite 1400
                                                                                     701 Pike Street
                                                                                Seattle, WA 98101-3927
     LEGAL02/40505913v18
           Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 5 of 7




 1   policyholders understood these deductions because I wanted people to know exactly what they were
 2   buying.
 3          17.     During the relevant time period, I also had different discussions with potential
 4   policyholders about the two death benefits, Death Benefit Option 1 versus Option 2. It was my
 5   experience that more people selected Option 2 because they liked the idea of having a higher death
 6   benefit.
 7          18.     In my discussions with customers, I would point out what the cash value estimate was
 8   at age 65. I would also point out how the cost of insurance rises as people age. I noted for potential
 9   policyholders that there was an annuity option at age 65.
10          19.     I did not use the Policy itself when marketing a Universal Life policy. Policies were
11   written and then we delivered them to the insured.
12          20.     I did not get a lot of questions about the cost of insurance, but when I did, I had different
13   discussions during this time period explaining that a person’s cost of insurance depended on their
14   individual age, sex, and rate class. In these different discussions, I would explain to the insured that
15   the older they got, the more expensive the cost of the life insurance became. I would also explain that
16   men and women had different cost of insurance rates because women are expected to live longer.
17          21.     When marketing Universal Life policies during the relevant time period, I had different
18   discussions with potential policyholders on how during the underwriting process, State Farm Life
19   assigned a potential policyholder’s rate class by looking at the person’s tobacco use and other health
20   characteristics. I explained that each of those different characteristics would impact the potential
21   policyholder’s assigned rate class. I explained that there were different rate classes because individuals
22   from different rate classes would have different life expectancies. In those discussions, I would explain
23   that smokers and people with other health issues had a different rate class than non-smokers and people
24   without health issues because non-smokers and healthy people are expected to live longer. When I
25
26
27
28    DECLARATION OF DEBRA DANIELS                                     BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         5                      One Convention Place, Suite 1400
                                                                                    701 Pike Street
                                                                               Seattle, WA 98101-3927
     LEGAL02/40505913v18
           Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 6 of 7




 1   explained the underwriting process, people understood why tobacco use and other health
 2   characteristics would change their rate class and change how much their cost of insurance would be.
 3          22.     I also explained in my discussions with potential policyholders during the relevant time
 4   period that in order to determine if a policy could be issued, State Farm Life had to confirm the
 5   individual’s health characteristics so it could assign a rate class, which could require the potential
 6   policyholder to go through a physical. I explained that the potential policyholder’s rate class could be
 7   different than the one discussed during our initial meetings as a result of the underwriting process.
 8   That is because the underwriting process might reveal an underlying health condition, like diabetes.
 9   In my experience, people understood how an underlying health condition might change someone’s
10   assigned rate class. And, someone that was dissatisfied with their assigned rate class could choose not
11   to buy the Policy. Most people, however, bought the Policy after learning their assigned rate class. For
12   instance, during the relevant time period, I had someone that was assigned a table rating because of
13   high blood pressure. I also had someone that was assigned a table rating because of their diabetes.
14   Both of those people chose to purchase the Policy.
15          23.     I marketed Universal Life policies to lots of different kinds of people. Lacey,
16   Washington is a diverse community. Because it is right outside of Washington’s capital, Olympia,
17   Lacey has a large population of government workers and of military service members.
18          24.     During the relevant time period, the people to whom I marketed Universal Life policies
19   had different, prior purchase experiences with life insurance, knowledge about life insurance products,
20   and motivations and objectives for seeking life insurance.
21          25.     In other words, the reasons behind a potential policyholder’s decision to purchase life
22   insurance and how they wanted to use the life insurance as part of their personal and family planning
23   varied from person to person.
24          26.     For example, I marketed during the relevant time period Universal Life policies to
25   people who had debt and did not want to leave their debt to their loved ones if they passed away.
26
27
28    DECLARATION OF DEBRA DANIELS                                   BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                        6                     One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
     LEGAL02/40505913v18
Case 3:19-cv-06025-BJR Document 89 Filed 03/29/21 Page 7 of 7
